

115 HR 6808 IH: Patient Navigation Assistance Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6808IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. DeSaulnier (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide payment for patient navigator services under title XIX of the Social Security Act, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Patient Navigation Assistance Act of 2018. 2.Medicaid coverage for patient navigator services (a)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
 (1)in paragraph (82), by striking and at the end; (2)in paragraph (83), by striking at the end the period and inserting ; and; and
 (3)by inserting after paragraph (83) the following new paragraph:  (84)provide that the State shall reimburse an eligible entity (as defined in subsection (nn)(1)) for any patient navigator service (as defined in subsection (nn)(3)) that is provided—
 (A)to an individual who is eligible for medical assistance under the State plan; and (B)by a patient navigator (as defined in subsection (nn)(2)) through the eligible entity.; and
 (4)by adding at the end the following new subsection:  (nn)Patient navigator services definitionsFor purposes of this section:
 (1)Eligible entityThe term eligible entity means an entity that— (A)is an eligible entity (as defined in subsection (l)(1) of section 340A of the Public Health Service Act); and
 (B)complies with the following requirements of such section (insofar as they apply to a grant recipient under such section):
 (i)Subsection (b) (relating to patient navigator duties and community knowledge). (ii)Subsection (c) (relating to prohibitions).
 (iii)Subsection (e) (relating to applications). (iv)Subsection (j)(3) (relating to reports).
									(2)Patient navigator
 (A)In generalThe term patient navigator has the meaning given such term in section 340A(l)(3) of the Public Health Service Act. (B)Consultation with advisory committee (i)In generalThe Secretary shall consult with the patient navigation advisory committee to the extent necessary to further clarify the definition of the term patient navigator for purposes of this section, including establishing requirements to ensure adequate training for such navigators, such as developing a training curriculum and determining required qualifications and maintenance of qualifications.
 (ii)MembershipThe Secretary shall convene a patient navigation advisory committee. The members of such committee shall include—
 (I)representatives from relevant Federal departments and agencies, including the National Institutes of Health, the Centers for Disease Control and Prevention, the Health Resources and Services Administration, the Centers for Medicare & Medicaid Services, the Indian Health Service, and the Office of Rural Health Policy of the Department of Health and Human Services; and
 (II)physicians, nurses, stakeholder groups, and other individuals and representatives of public and private organizations with expertise in patient navigation.
 (3)Patient navigator servicesThe term patient navigator service means a service that is a duty specified under paragraphs (1) through (6) of subsection (b) of section 340A of the Public Health Service Act and that is provided by a patient navigator through an eligible entity..
 (b)Treatment as medical assistance for purposes of FMAPSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— (1)in paragraph (28), by striking and at the end;
 (2)by redesignating paragraph (29) as paragraph (30); and (3)by inserting after paragraph (28) the following new paragraph:
					
 (29)patient navigator services (as defined in section 1902(nn)(3)) that are provided in a manner that meets the requirements of section 1902(a)(84); and.
				(c)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this section shall apply to patient navigator services provided after the first day of the first calendar year that begins after the date of enactment of this Act.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this Act, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
				